Lake, Oh. J.
It appears that the relator paid his money into the city treasury, in good faith, for the purpose of procuring a license to sell spirituous liquors. A formal license was issued to him which, for the reason that certain requirements of the recently enacted general license law had not. been compliedwith by the corporate authorities, was absolutely void. Those requirements have since been observed by the authorities, so that licenses may now be issued and the question presented is, whether the relator is entitled to receive one for the unexpired term for which he: paid, on the credit of his former payment, so far as it will go, the money not having been returned to him. We, think that he is; and a writ of mandamus is therefore awarded, as prayed, requiring one to be issued accordingly.
Writ Awarded..